Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated effective as of March 1,
2002, is entered into by and between CONSOLIDATED GRAPHICS, INC., a Texas
corporation having its principal place of business in Houston, Harris County,
Texas (“CGX”), and G. CHRISTOPHER COLVILLE (the “Executive”); other capitalized
terms used in this Agreement are defined and shall have the meanings set forth
in Section 17 or elsewhere herein.

 

W I T N E S S E T H:

 

WHEREAS, Executive is to be employed as Executive Vice-President, Chief
Financial Officer and Secretary of CGX;

 

WHEREAS, in connection with his employment, Executive will be provided by CGX
with specialized training and given access to confidential information;

 

WHEREAS, it is the desire of the Board of Directors of CGX (the “Board”) to
engage Executive as an executive officer of CGX and its subsidiaries pursuant to
the terms of this Agreement; and

 

WHEREAS, Executive is desirous of committing himself to serve CGX on the terms
herein provided.

 

NOW, THEREFORE, in consideration of the premises, representations and mutual
covenants hereinafter set forth, the parties hereby covenant and agree as
follows:

 

1.             Employment.  CGX hereby employs Executive, and Executive hereby
accepts employment with CGX, on the terms and conditions set forth in this
Agreement.

 

2.             Employment Period.  The term of Executive’s employment (the
“Employment Period”) pursuant to the terms of this Agreement shall commence upon
the Effective Date and shall continue until the Termination Date (as defined
below).

 

3.             Duties.  Executive shall (i) serve under the direction of the
Board and Joe R. Davis, the Chief Executive Officer of CGX (the “CEO”), as
Executive Vice-President, Chief Financial Officer and Secretary of CGX, (ii)
have all the rights, powers and duties associated with his positions, and (iii)
faithfully, to the best of Executive’s ability, perform the duties and other
reasonably related services assigned to Executive by the Board and/or CEO from
time to time (the “Duties”).  Executive shall be subject to, and shall comply
with, CGX insider trading policies (a copy of which has been delivered to
Executive) and the other policies of CGX in effect from time to time
(collectively, the “CGX Policies”); provided, however, that to the extent such
CGX Policies may contradict the express provisions of this Agreement, the
provisions of this Agreement shall govern.  Executive shall devote his full
business time, efforts and attention to the business of CGX during the
Employment Period consistent with past practice and, without the prior written
consent of the Board, Executive shall not during the Employment Period render
any services of a business, commercial or professional nature, to any person or
organization other than CGX and the Affiliates or be engaged in any other
business activity, other than those activities described in Section 12 below. 
Executive represents and warrants that Executive is not

 

--------------------------------------------------------------------------------


 

a party to or bound by any agreement or contract or subject to any restrictions,
including without limitation in connection with any previous employment, which
might prevent Executive from entering into and performing Executive’s
obligations under this Agreement.

 

4.             Compensation.  During the Employment Period, Executive shall be
compensated for Executive’s services as follows:

 

(a)           Executive shall be paid a base monthly salary of not less than
$20,833.33, subject to any and all customary payroll deductions, including
deductions for the Federal Insurance Contributions Act and other federal, state
and local taxes.  Such monthly salary shall be increased during the Employment
Period at the same time and on at least as favorable a basis as other officers
of CGX.

 

(b)           Except to the extent such policies may contradict the express
provisions of this Agreement, in which case the provisions of this Agreement
shall govern, Executive shall be eligible to receive (i) fringe benefits on the
same basis as other management employees of CGX pursuant to CGX Policies in
effect from time to time, including holiday time and (ii) three (3) weeks paid
vacation; provided, however, that earned but unused vacation or other
compensated absences shall not be carried forward for use or payment in
subsequent periods; and provided, further, that CGX will act reasonably to
continue in effect comparable medical benefits to those currently in effect at
the Company.

 

(c)           Executive shall be eligible to participate, to the extent that
Executive meets all eligibility requirements of general application, in each of
the employee benefit plans maintained by CGX or in which employees of CGX
generally are eligible to participate, including as of the date hereof, group
hospitalization, medical, dental, and short and long term disability and life
plans.  CGX agrees to reimburse Executive for his hospitalization and medical
insurance premiums paid under the Consolidated Omnibus Budget Reconciliation Act
of 1986 until Executive is able to participate fully under the CGX sponsored
hospitalization and medical plan provided that such reimbursement shall not
exceed, on a monthly basis, that amount which would have been paid by CGX for
such preimums for such month under the CGX sponsored plan

 

5.             Bonus.  In addition to the other compensation set forth herein,
Executive shall be entitled to receive an annual cash bonus payment in an amount
to be determined in the sole discretion of the CEO and approved by the Board or
the Compensation Committee of the Board; provided, however, that the sum of
Executive’s annual base salary (as paid monthly pursuant to Section 4(a) hereof)
plus annual cash bonus payment shall equal or exceed the sum of the annual base
salary plus annual cash bonus of each CGX employee working at CGX’s corporate
headquarters other than that of the CEO and President.

 

6.             Stock Options.  In addition to the other compensation set forth
herein, Executive shall be provided with options to purchase CGX shares as
follows:

 

2

--------------------------------------------------------------------------------


 

(a)           200,000 shares to be granted effective as of the Effective Date at
an exercise price equal to the closing price per share of CGX common stock as
reported on the New York Stock Exchange on the day preceding the Effective Date;
and

 

(b)           25,000 shares on each anniversary date of the Effective Date
during the Employment Period; such options shall have an exercise price equal to
the closing price per share of CGX common stock as reported on the New York
Stock Exchange (or other applicable national exchange on which the common stock
of CGX is then listed) on the day immediately preceding the effective date of
the grant of such option.

 

All options granted pursuant to the terms of this Agreement shall be granted
pursuant to and subject to the terms of the form CGX Stock Option Agreement
attached hereto as Exhibit “A”.

 

7.             Executive Expenses.  During the Employment Period, Executive
shall be entitled to be reimbursed for reasonable normal business expenses
incurred in the performance of the Duties hereunder in accordance with CGX
Policies in effect from time to time; provided, however, that documentation
supporting such expenses must be submitted to and approved by the CEO or the
Board before such reimbursement is paid to Executive.

 

8.             No Competing Business.  In consideration for the benefits
received by Executive pursuant to this Agreement, during the Noncompetition
Period, Executive shall not, except as permitted by Section 12 of this
Agreement, directly or indirectly own, manage, operate, control, invest or
acquire an interest in, or otherwise engage or participate (whether as a
proprietor, partner, employee, stockholder, member, director, officer,
executive, joint venturer, investor, consultant, agent, sales representative,
broker or other participant) in any Competitive Business operating in or
soliciting business from CGX’s Market, without regard to (i) whether the
Competitive Business has its office or other business facilities within CGX’s
Market, (ii) whether any of the activities of Executive referred to above occur
or are performed within CGX’s Market or (iii) whether Executive resides, or
reports to an office, within CGX’s Market.

 

9.             No Interference with the Business.  In consideration for the
benefits received by Executive pursuant to this Agreement, during the
Noncompetition Period, Executive shall not:

 

(a)           directly or indirectly solicit, induce or intentionally influence
any third party sales representative, agent, supplier, lender, lessor or any
other person which has a business relationship with CGX and/or any Affiliate or
which had on the date of this Agreement a business relationship with CGX and/or
any Affiliate to discontinue, reduce the extent of, discourage the development
of or otherwise harm such relationship with CGX and/or any Affiliate;

 

(b)           directly or indirectly attempt to induce any known customer to
terminate any contract or otherwise divert from CGX and/or any Affiliate any
trade or business being conducted by any such customer with CGX and/or any
Affiliate or directly or indirectly attempt to solicit, induce or intentionally
influence any prospective or past customer of CGX and/or any Affiliate to

 

3

--------------------------------------------------------------------------------


 

discontinue, reduce the extent of, or not conduct business with CGX and/or any
Affiliate;

 

(c)           directly or indirectly recruit, solicit, induce or influence any
executive, employee or sales agent of CGX and/or any Affiliate to discontinue
such sales, employment or agency relationship with CGX and/or any such
Affiliate;

 

(d)           employ, seek to employ or cause any other person or entity to
employ or seek to employ as a sales representative or Executive any person who
is then (or was at any time since the Effective Date) employed by CGX and/or any
of the Affiliates; or

 

(e)           directly or indirectly denigrate or in any manner undertake to
discredit CGX, any Affiliate or any successor thereof or any person, operation
or entity associated with CGX or any Affiliate.

 

10.           Consideration for Restrictions.  Executive acknowledges that the
restrictions imposed under Sections 3, 8, 9, and 11 are supported by the
consideration to be received by Executive pursuant to the terms of this
Agreement.

 

11.           No Disclosure of Confidential Information.  Executive shall not
directly or indirectly knowingly disclose to anyone or use or otherwise exploit
for Executive’s own benefit or for the benefit of anyone other than CGX and/or
any of the Affiliates any Confidential Information.  Executive shall not
disclose the terms of this Agreement to anyone other than a representative or
agent of Executive.

 

12.           Permitted Activities.  The restrictions set forth in Sections 3, 8
and 9 of this Agreement shall not apply to Permitted Activities (as defined
below).

 

13.           Reduction of Restrictions by Court Action.  If the length of time,
type of activity, geographic area or other restrictions set forth in the
restrictions of Sections 3, 8, 9, or 11 are deemed unreasonable in any court
proceeding, the parties hereto agree that the court may reduce such restrictions
to ones it deems reasonable to protect the substantial investment of CGX and the
Affiliates in their businesses and the goodwill attached thereto.

 

14.           Remedies.  Executive understands that CGX and the Affiliates will
not have an adequate remedy at law for the breach or threatened breach by
Executive of any one or more of the covenants set forth in this Agreement and
agrees that in the event of any such breach or threatened breach, CGX or any
Affiliate may, in addition to the other remedies which may be available to it,
file a suit in equity to enjoin Executive from the breach or threatened breach
of such covenants.  In the event either party commences legal action to enforce
its or his rights under this Agreement, the prevailing party in such action
shall be entitled to recover all of the costs and expenses in connection
therewith, including reasonable attorney’s fees.

 

4

--------------------------------------------------------------------------------


 

15.           Termination.

 

(a)           The “Termination Date” shall mean the date in which the first of
the following occur:

 

(i)                                     the fifth anniversary of the Effective
Date or any date subsequent thereto provided one party has given notice to the
other at least one (1) year in advance of such date of his/its election to
terminate this Agreement on such date;

 

(ii)                                  Executive’s death;

 

(iii)                               the Disability (as defined below) of
Executive;

 

(iv)                              termination by CGX of Executive for Cause (as
defined below);

 

(v)                                 termination by CGX of Executive without
Cause;

 

(vi)                              the resignation of Executive for any reason
(other than Good Reason (as defined below)), which shall take effect immediately
upon CGX’s receipt of such resignation,

 

(vii)                           the resignation of Executive for Good Reason,
which shall take effect immediately upon CGX’s receipt of such resignation; or

 

(viii)                        a Change in Control (as defined in the Change in
Control Agreement).

 

(each of (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) are referred to
herein as a “Termination”).

 

(b)           If a Termination occurs pursuant to subparagraphs (v) or (vii),
then during the Severance Period (as defined below), (i) Executive shall receive
Executive’s monthly salary in effect immediately prior to the Termination in
accordance with Section 4(a) and (ii) Executive shall continue to receive and/or
be able to elect to receive benefits under CGX welfare plans or substantially
equivalent welfare plans at CGX’s expense, including but not limited to,
medical/hospital, dental, life, and disability, in accordance with the terms of
such plans in effect at the time; provided, however, that Executive shall be
responsible for the costs of such benefits to the same extent he was responsible
(or would have been responsible had he then been a participant) for such costs
prior to the Termination Date.

 

(c)           If a Termination occurs pursuant to subparagraphs (i), (ii),
(iii), (iv), (vi) or (viii), then Executive or Executive’s estate shall receive
(i) Executive’s monthly salary in effect immediately prior to the Termination in
accordance with Section 4(a) through the date of such Termination and (ii) any
other amounts

 

5

--------------------------------------------------------------------------------


 

earned, accrued or owing as of such Termination Date, but not yet paid by CGX to
Executive.

 

(d)           Termination of employment hereunder shall not relieve Executive of
his obligations under Sections 8 and 9 hereof, notwithstanding the termination
of Executive’s compensation or the termination of the other terms and conditions
of this Agreement.   In addition, termination of employment hereunder shall not
relieve Executive of his obligations under Section 11 hereof which are intended
to continue indefinitely, notwithstanding the termination of Executive’s
compensation or the termination of the other terms and conditions of this
Agreement.  Executive’s violation of any of his obligations under Sections 8, 9
or 11 hereof shall relieve CGX of its obligation to pay any of the benefits as
contemplated in this Section 15.

 

(e)           In addition to all other compensation due to Executive hereunder,
the following shall occur immediately prior to the occurrence of a Termination
pursuant to subparagraphs (ii), (iii) or (vii) of Section 15;

 

(i)                                     all CGX stock options held by Executive
prior to such a Termination shall become exercisable, regardless of whether or
not the vesting/performance conditions set forth in the relevant agreements
shall have been satisfied in full;

 

(ii)                                  all restrictions on any restricted
securities granted by CGX to Executive prior to such a Termination shall be
removed and the securities shall become fully vested and freely transferable,
regardless of whether the vesting/performance conditions set forth in the
relevant agreements shall have been satisfied in full;

 

(iii)                               Executive (or Executive’s estate) shall have
an immediate right to receive all performance shares or bonuses granted prior to
such a Termination, and such performance shares and bonuses shall become fully
vested and freely transferable or payable without restrictions, regardless of
whether or not specific performance goals set forth in the relevant agreements
shall have been attained;

 

(iv)                              all performance units granted to Executive
prior to such a Termination shall become immediately payable in cash or common
stock, at Executive’s sole option (or at the sole option of the executor of the
Executive’s estate), regardless of whether or not the relevant performance cycle
has been completed, and regardless of whether any other terms and conditions of
the relevant agreements shall have been satisfied in full;

 

(v)                                 provided, that if the terms of any plan or
agreement providing for such options, restricted securities, performance shares
or bonuses, or performance units do not allow such acceleration or payment as

 

6

--------------------------------------------------------------------------------


 

described above, CGX shall take or cause to be taken any action required to
allow such acceleration or payment or to separately pay the value of such
benefits.

 

16.  Gross–Up.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event a public accounting firm selected by Executive (the “Accounting Firm”)
shall determine that any payment, benefit, or distribution by CGX to Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of Section 15 of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 16) (each a “Payment”) is
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then CGX shall pay to Executive
an additional payment (a “Gross–Up Payment”) in an amount such that after
payment by Executive of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto), and the Excise
Tax imposed upon the Gross–Up Payment, Executive retains an amount of the
Gross–Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)           Subject to the provisions of Section 16(c) below, all
determinations required to be made under this Section 16, including whether and
when a Gross–Up Payment is required and the amount of such Gross–Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Accounting Firm which shall provide detailed supporting calculations both
to CGX and Executive as soon as possible following a request made by Executive
or CGX.  All fees and expenses of the Accounting Firm shall be borne solely by
CGX. Any Gross–Up Payment, as determined pursuant to this Section 16, shall be
paid by CGX to Executive within five (5) days of the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion that
failure to report the Excise Tax on Executive’s applicable federal income tax
return would not result in the imposition of a negligence or similar penalty. 
Any determination by the Accounting Firm shall be binding upon CGX and
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross–Up Payments which will not have been made
by CGX should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  If CGX exhausts its remedies pursuant to
Section 16(c) below and Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by CGX to or for the benefit of Executive.

 

7

--------------------------------------------------------------------------------


 

(c)           Executive shall notify CGX in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by CGX of the
Gross–Up Payment.  Such notification shall be given as soon as practicable but
no later than ten (10) business days after Executive is informed in writing of
such claim and shall apprise CGX of the nature of such claim and the date on
which such claim is requested to be paid.  Executive shall not pay such claim
prior to the expiration of the ten (10)–day period following the date on which
Executive gives such notice to CGX (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If CGX notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

 

(i)                                     give CGX any information reasonably
requested by CGX relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as CGX shall reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney reasonably selected by CGX,

 

(iii)                               cooperate with CGX in good faith to
effectively contest such claim, and

 

(iv)                              permit CGX to participate in any proceedings
relating to such claim;

 

provided, however, that CGX shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after–tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 16(c),
CGX shall control all proceedings taken in connection with such contest and, at
its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a  determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as CGX shall determine; provided further, that if CGX directs
Executive to pay such claim and sue for a refund, CGX shall advance the amount
of such payment to Executive on an interest–free basis and shall indemnify and
hold Executive harmless, on an after–tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such

 

8

--------------------------------------------------------------------------------


 

advance; and provided further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, CGX’s control of the contest shall be limited to
issues with respect to which a Gross–Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)           If, after the receipt by Executive of an amount advanced by CGX
pursuant to this Section 16, Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to
CGX’s complying with the requirements of this Section 16) promptly pay to CGX
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If, after the receipt by Executive of any
amount advanced by CGX pursuant to Section 16, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and CGX
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross–Up Payment required to be paid.

 

17.           Definitions.  As used in this Agreement, terms defined in the
preamble and recitals of or elsewhere in this Agreement shall have the meanings
set forth therein and the following terms shall have the meanings set forth
below:

 

(a)           Affiliate or Affiliates shall mean and refer to any direct or
indirect subsidiaries of CGX, or any other entity or entities through which CGX
or any subsidiary of CGX may conduct CGX’s Line of Business.

 

(b)           Cause shall mean and include without limitation (i) the inability
of Executive to perform his Duties hereunder due to a legal impediment,
including without limitation, the entry against Executive of an injunction,
restraining order or other type of judicial judgment, decree or order which
would prevent or hinder Executive from performing his Duties; (ii) the willful
failure by Executive to follow material CGX Policies or the willful disregard of
the reasonable and material instructions of the CEO with respect to the
performance of Executive’s Duties, other than any failure not occurring in bad
faith that is remedied by Executive promptly after receipt of notice thereof
from CGX; (iii) excessive absenteeism, flagrant neglect of work, serious
misconduct, conviction of a felony or fraud; or (iv) the failure of Executive to
devote substantially all of his full working time and attention to performance
of his Duties for CGX.

 

(c)           Change in Control Agreement shall mean that certain Change in
Control Agreement dated March 1, 2002 between CGX and Executive.

 

9

--------------------------------------------------------------------------------


 

(d)           CGX’s Line of Business shall mean general commercial printing
services, including digital imaging, offset lithography, composition, electronic
prepress, binding and finishing services, fulfillment of printed materials and
includes any products or services manufactured, developed or distributed,
including electronic products and services, at any time by CGX and/or the
Affiliates before or after the Effective Date.

 

(e)           CGX’s Market shall mean the United States;

 

(f)            Competitive Business shall mean any person or entity engaged in a
business that produces any of the products or performs any of the services
comprising CGX’s Line of Business.

 

(g)           Confidential Information shall mean trade secrets, customer and
supplier lists, marketing arrangements, business plans, projections, financial
information, training manuals, pricing manuals, product and service development
plans, market strategies, internal performance statistics and other
competitively sensitive information belonging to and concerning CGX and/or any
of the Affiliates and not generally known by or available to the public, whether
or not in written or tangible form, as the same may exist at any time during the
Employment Period.

 

(h)           Disability shall mean any illness, disability or incapacity of
such a character as to render Executive unable to perform his Duties (which
determination shall be made by the CEO) for a total period of one hundred eighty
(180) days, whether or not such days are consecutive, during any consecutive
twelve (12) month period.

 

(i)            Effective Date shall mean the execution date of this Agreement.

 

(j)            Employment Period shall mean that period of time set forth in
Section 2 of this Agreement.

 

(k)           Good Reason shall mean (i) the material breach of this Agreement
by CGX, other than any failure not occurring in bad faith that is remedied by
CGX promptly after receipt of notice thereof from Executive, (ii) the
implementation by CGX of a condition to Executive’s continued employment with
CGX that Executive’s principal place of work be changed to any location outside
of the Houston metropolitan area, (iii) a material diminution in the Executive’s
Duties or cash compensation, (vi) the replacement of Joe R. Davis as the CEO by
any person other than Executive (provided that Executive resigns his employment
citing the replacement as “Good Reason” within sixty (60) days following the
date the Board selects a successor CEO other than Executive), and (v) the
termination by the Executive of the Executive’s employment with CGX upon the
occurrence of any of the events set forth in Section 4(b)(ii) to the Change of
Control Agreement.

 

10

--------------------------------------------------------------------------------


 

(l)            Noncompetition Period shall mean a period beginning on the
Effective Date and continuing through the Employment Period and for the greater
of (i) the period of one (1) year after any Termination pursuant to
Section15(a)(i),  (iii), (iv) or (vi) or (ii) the Severance Period.

 

(m)          Permitted Activities shall mean (i) owning not more than 1% of the
outstanding shares of a publicly–held Competitive Business which has shares
listed for trading on a securities exchange registered with the Securities and
Exchange Commission or through the automated quotation system of a registered
securities association; (ii) owning capital stock of CGX; or (iii) those
activities or actions undertaken by Executive, to the extent, but only to the
extent, such activities or actions are expressly approved in writing by the CEO.

 

(n)           Severance Period shall mean that period of time equal to the
shorter of (i) either (A), if Joe R. Davis is then the CEO, one (1) year
following Termination or (B), if Joe R. Davis is not then the CEO, two (2) years
following Termination or (ii) the remainder of the Employment Period that would
have been applicable pursuant to Section 15(a)(i) but for the early Termination,
if at the time of such Termination either of the parties had notified the other
of its election to terminate the Employment Period pursuant to Section 15(a)(i).

 

18.           Notices.  All notices, demands or other communications required or
provided hereunder shall be in writing and shall be deemed to have been given
and received when delivered in person or transmitted by facsimile transmission
(telecopy), cable or telex to the respective parties or seven (7) days after
dispatch by registered or certified mail, postage prepaid, addressed to the
parties at the addresses set forth below or at such other addresses as such
parties may designate by notice to the other parties:

 

If to CGX:

 

Consolidated Graphics, Inc.

 

 

5858 Westheimer, Suite 200

 

 

Houston, Texas 77057

 

 

Attention: Joe R. Davis

 

 

 

with a copy (which shall not constitute notice) to:

 

R.Clyde Parker, Jr., Esq.

 

 

Winstead Sechrest & Minick P.C.

 

 

910 Travis, Suite 2400

 

 

Houston, Texas 77002

 

 

 

If to Executive:

 

G. Christopher Colville

 

 

5906 Masters Drive

 

 

Houston, Texas 77069

 

19.           Assignment.  CGX, but not Executive, may assign or delegate any of
its rights or obligations hereunder; provided, however, that without the consent
of Executive, CGX shall not be relieved of any of its obligations hereunder as a
result of any assignment to a third party; provided, further, that an assignment
made in accordance with this section shall not constitute a termination of
employment for purposes of this Agreement.  This Agreement shall be binding

 

11

--------------------------------------------------------------------------------


 

upon and inure to the benefit of any assignee thereof and any such assignee
shall be deemed substituted for CGX under the terms of this Agreement and all
references to “CGX” shall be deemed to mean such assignee.  As used in this
Agreement, the term “assignee” shall include any Affiliate or person, firm,
partnership, corporation or CGX which at any time, whether by merger, purchase
or otherwise, acquires all of the capital stock or substantially all of the
assets or business of CGX, and any assignee or successor thereof.

 

20.           No Mitigation Obligation.  CGX hereby acknowledges that it will be
difficult, and may be impossible, for Executive to find reasonably comparable
employment following the Termination Date and that the noncompetition covenants
contained in Sections 8 and 9 hereof will further limit the employment
opportunities for Executive.  Accordingly, the parties hereto expressly agree
that the payment of the severance compensation and benefits by CGX to Executive
in accordance with the terms of this Agreement will be liquidated damages, and
that Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
Executive hereunder or otherwise, except to the extent Executive actually
receives comparable welfare benefits from another employer during the Severance
Period.

 

21.           Amendment and Modification.  No amendment or modification of the
terms of this Agreement shall be binding upon either party unless reduced to
writing and signed by Executive and a duly appointed officer of CGX.

 

22.           Governing Law.  This Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by the laws of the State of Texas, without giving effect to the
principles of conflicts of laws thereof.

 

23.           Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

 

24.           Severability.  If any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

25.           Effective Date.  This Agreement shall become effective only upon
and as of the Effective Date.

 

26.           Waiver.  The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term, covenant or condition.

 

27.           Construction of Agreement.  Headings of the sections in this
Agreement are for reference purposes only and shall not be deemed to have any
substantive effect.  Unless the contents of this Agreement otherwise clearly
requires, references to the plural include the singular and the singular include
the plural.  Whenever the context here requires, the masculine

 

12

--------------------------------------------------------------------------------


 

shall refer to the feminine, the neuter shall refer to the masculine or
feminine, the singular shall refer to the plural, and vice versa.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ G. Christopher Colville

 

 

 

 

 

G. CHRISTOPHER COLVILLE

 

 

 

 

 

 

 

 

 

CGX:

 

 

 

 

 

 

 

 

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joe R. Davis

 

 

 

 

 

Joe R. Davis, Chief Executive Officer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

CGX 1/31/00 Master          CONSOLIDATED GRAPHICS, INC.

Form                                     

STOCK OPTION AGREEMENT

«Date»

Consolidated Graphics, Inc. (the “Company”) hereby grants, effective as of
«Date» (the “Grant Date”) to «Optionee» (the “Optionee”), an employee of the
Company or one of its subsidiaries, the Option (the “Option”) to purchase from
the Company up to, but not exceeding in the aggregate, «Shares» shares of the
Company’s Common Stock, par value $.01 per share, (the “Stock”), at a price per
share equal to the closing price per share of Stock on the Grant Date as
reported by the New York Stock Exchange (the “Exercise Price”), such number of
shares and such price per share being subject to adjustment as provided in
paragraph 14(b) of the Consolidated Graphics, Inc. Long–Term Incentive Plan, as
amended from time to time (the “Plan”), and further subject to the following
terms and conditions:

1.                                       This Option is issued in accordance
with and subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee thereunder and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan.

2.                                       (a)                                 
This Option shall not be exercisable until after one year of the Optionee’s
continued employment with the Company or any subsidiary of the Company
immediately following the Grant Date, and thereafter shall be exercisable as
follows:

(i)                                     From and after the first anniversary of
the Grant Date, this Option shall be exercisable for any number of shares up to
and including, but not in excess of, 20% of the aggregate number of shares
subject to this Option;

(ii)                                  From and after the second anniversary of
the Grant Date, this Option shall be exercisable for any number of shares up to
and including, but not in excess of, 40% of the aggregate number of shares
subject to this Option;

(iii)                               From and after the third anniversary of the
Grant Date, this Option shall be exercisable for any number of shares up to and
including, but not in excess of, 60% of the aggregate number of shares subject
to this Option;

(iv)                              From and after the fourth anniversary of the
Grant Date, this Option shall be exercisable for any number of shares up to and
including, but not in excess of, 80% of the aggregate number of shares subject
to this Option; and

(v)                                 From and after the fifth anniversary of the
Grant Date; this Option shall be fully exercisable;

 

14

--------------------------------------------------------------------------------


 

Provided that the number of shares as to which this Option becomes exercisable
shall, in each case, be reduced by the number of shares previously purchased
pursuant to the terms hereof; and provided further that no additional
installments shall become exercisable after the Option terminates pursuant to
Section 2(b) or 3 hereof.

(b)                                 In the event of termination of employment
with the Company and its subsidiaries during the one year immediately following
the Grant Date for any reason, this Option shall immediately terminate and be of
no force and effect.

3.                                       Unless earlier terminated pursuant to
Section 2(b) hereof, the Option hereby granted shall terminate and be of no
force and effect with respect to any shares not previously purchased by the
Optionee upon the earlier of (a) the tenth anniversary of the Grant Date or (b)
the expiration of 180 days after the Optionee’s termination of employment with
the Company or any subsidiary.

Notwithstanding the foregoing, if death of the Optionee occurs (i) after the
Optionee’s completion of 30 days of continued employment with the Company or any
subsidiary following the Grant Date and (ii) before the termination of this
Option (whether before or after the Optionee’s termination of employment with
the Company or any subsidiary), the Option shall not terminate, but shall be
exercisable by the Optionee’s heirs, estate or personal representatives, until
the earlier of (a) the tenth anniversary of the Grant Date or (b) one year
following the death of the Optionee, whereupon the Option shall terminate and be
of no force and effect with respect to any shares not previously purchased
hereunder.

4.                                       Subject to the limitations set forth
herein and in the Plan, this Option may be exercised by written notice provided
to the Company as set forth in Section 5. Such written notice shall (a) state
the number of shares with respect to which the Option is being exercised and (b)
be accompanied by a check, cash or money order payable to Consolidated Graphics,
Inc. in the full amount of the purchase price for any shares being acquired. In
addition, unless the options and shares covered by the Plan have been registered
pursuant to the Securities Act of 1933, as amended, the Company may, at its
election, require the Optionee to give a representation in writing in form and
substance satisfactory to the Company to the effect that he is acquiring such
shares for his own account for investment and not with a view to, or for sale in
connection with, the distribution of such shares or any part thereof.

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.

5.                                       Notice of exercise of the Option must
be made in the following manner, using such forms as the Company may from time
to time provide:

 

15

--------------------------------------------------------------------------------


 

(a)                                  by registered or certified United States
mail, postage prepaid, to Consolidated Graphics, Inc.. Attention: Chief
Financial Officer, 5858 Westheimer, Suite 200, Houston, Texas 77057, in which
case the date of exercise shall be the date of mailing; or

(b)                                 by hand delivery, fax or otherwise to
Consolidated Graphics, Inc., Attention: Chief Financial Officer, 5858
Westheimer, Suite 200, Houston, Texas 77057, in which case the date of exercise
shall be the date when receipt is acknowledged by the Company.

6.                                       The Optionee’s rights under the Plan
and this Stock Option Agreement are personal; no assignment or transfer of the
Optionee’s rights under and interest in this Option may be made by the Optionee
otherwise than by will or by the laws of descent and distribution; and this
Option is exercisable during his lifetime only by the Optionee.

7.                                       No certificates representing shares of
Stock purchased hereunder shall be delivered to or in respect of an Optionee
unless the amount of all federal, state and other governmental withholding tax
requirements imposed upon the Company with respect to the issuance of such Stock
has been remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee pursuant to
Section 10 of the Plan. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Option. With the Committee’s approval, the Optionee may pay
all or any portion of the taxes required to be withheld by the Company or paid
by the Optionee in connection with the exercise of all or any portion of this
Option by electing to have the Company withhold shares of stock, or by
delivering previously owned shares of Stock, having a fair market value
determined in accordance with paragraph 10 of the Plan, equal to the amount
required to be withheld or paid.  The Optionee must make the foregoing election
on or before the date that the amount of tax to be withheld is determined.

8.                                       The Option is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), except where prior stock option
grants to Optionee make incentive stock option status unavailable and provided
that nothing in this Agreement shall be interpreted as a  representation,
guarantee, or other understanding on the part of the Company that the Option is
or will be determined to be an “incentive stock option” within the meaning of
that or any other section of the Code.  Optionee shall notify the Company (i) of
any “disqualifying disposition” (within the meaning of Section 421 of the Code)
of the Stock acquired upon exercise of the Option (specifically, a sale of such
Stock within two years from the date the Option was granted or within one year
from the date the Option was exercised) and (ii) of such other events or
circumstances relating to the Option or the Stock as are specified by the
Committee. Such notice(s) shall be provided at such time and in such manner as
is specified by the Committee.

9.                                       Notwithstanding anything in this Stock
Option Agreement to the contrary, immediately prior to the occurrence of a
Change in Control, this Option to the extent not previously exercised or
terminated shall become fully vested and immediately exercisable.  For purposes
of this Stock Option Agreement, a “Change in Control” will be deemed to have
occurred if at any time any of the following events shall occur:

 

16

--------------------------------------------------------------------------------


 

(a)                                  the Company is merged, consolidated,
converted or reorganized into or with another corporation or other legal entity,
and as a result of such merger, consolidation, conversion or reorganization less
than a majority of the combined voting power of the then outstanding securities
of the Company or such corporation or other legal entity immediately after such
transaction are held in the aggregate by the holders of Voting Stock (as
hereinafter defined) of the Company immediately prior to such transaction and/or
such voting power is not held by substantially all of such holders in
substantially the same proportions relative to each other;

(b)                                 the Company sells (directly or indirectly)
all or substantially all of its assets (including, without limitation, by means
of the sale of the capital stock or assets of one or more direct or indirect
subsidiaries of the Company) to any other corporation or other legal entity, of
which less than a majority of the combined voting power of the then outstanding
voting securities (entitled to vote generally in the election of directors or
persons performing similar functions on behalf of such other corporation or
legal entity) of such other corporation or legal entity is held in the aggregate
by the holders of Voting Stock of the Company immediately prior to such sale
and/or such voting power is not held by substantially all of such holders in
substantially the same proportions relative to each other;

(c)                                  any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) becomes (subsequent to the Grant Date) the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d–3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing twenty percent (20%) or more of the combined voting
power of the then–outstanding securities entitled to vote generally in the
election of directors of the Company (“Voting Stock”);

(d)                                 the Company files a report or proxy
statement with the Securities and Exchange Commission pursuant to the Exchange
Act disclosing in response to Form 8–K, Schedule 14A or Schedule 14C (or any
successor schedule, form or report or item therein) that a change in control of
the Company has occurred;

(e)                                  if during any one (1)–year period,
individuals who at the beginning of any such period constitute the directors of
the Company cease for any reason to constitute at least a majority thereof,
unless the election, or the nomination for election by the Company’s
shareholders, of each director of the Company first elected during such period
was approved by a vote of at least two–thirds of (i) the directors of the
Company then still in office who were directors of the Company at the beginning
of any such period or (ii) directors of the Company whose nomination and/or
election was approved by the directors referenced in clause (i) immediately
preceding; or

 

17

--------------------------------------------------------------------------------


 

(f)                                    the shareholders of the Company approve a
plan contemplating the liquidation or dissolution of the Company.

Notwithstanding the foregoing provisions of Subsection 9(c) or 9(d) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Agreement solely because (i) the Company, (ii) a corporation or other legal
entity in which the Company directly or indirectly beneficially owns 100% of the
voting securities of such entity, or (iii) any employee stock ownership plan or
any other employee benefit plan of the Company or any wholly–owned subsidiary of
the Company, either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D–1, Form 8–K,
Schedule 14A or Schedule 14C (or any successor schedule, form or report or item
therein) under the Exchange Act, disclosing beneficial ownership by it of shares
of Voting Stock, whether in excess of twenty percent (20%) or otherwise, or
because the Company reports that a change in control of the Company has occurred
by reason of such beneficial ownership.

10.                                 This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Texas.

CONSOLIDATED GRAPHICS, INC.

COMPENSATION COMMITTEE

Effective Date of Grant

 

«Date1», 2000

By

 

 

Joe R. Davis, Chief Executive Officer

Exercise Price: $«Price1»

Authorized Representative

 

This Option has been accepted as of the above date by the undersigned, subject
to the terms and provisions of the Plan and administrative interpretations
thereof referred to above.  I also hereby acknowledge receipt of the memorandum
regarding Notice of Disqualifying Dispositions and the Consolidated Graphics,
Inc. Prospectus dated October 22, 1998.

 

Name:  «Optionee»

 

 

18

--------------------------------------------------------------------------------